Order entered July 22, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00196-CV

                     GAIL CORDER FISCHER, Appellant

                                         V.

                CLIFFORD FISCHER & COMPANY, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-17340

                                      ORDER

      Pursuant to Texas Rule of Appellate Procedure 34.5(c), this Court ORDERS

the Dallas County District Court Clerk, within TEN DAYS of the date of this

order, to prepare, certify, and file: (1) a supplemental clerk’s record containing any

orders sealing Clifford Fischer & Company v. Gail Corder Fischer, cause no. DF-

19-17340, or having to do with the parties’ use of pseudonyms; or (2) written

verification that no such orders exist or they cannot be located.
      We DIRECT the Clerk of the Court to send a copy of this order to the

Dallas County District Clerk and the parties.



                                                /s/   LANA MYERS
                                                      PRESIDING JUSTICE